Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 1/29/2021.
The application has been amended as follows: 
--Claim 1 -- A scroll compressor, comprising: 
a casing in which a sealed inner space is divided into a suction space and a discharge space; 
an orbiting scroll that performs an orbiting movement in the inner space of the casing; 
a non-orbiting scroll engaged with the orbiting scroll to form a pair of compression chambers between the orbiting scroll and the non-orbiting scroll; 
a back pressure chamber assembly coupled to the non-orbiting scroll to form a back pressure chamber so as to support the non-orbiting scroll toward the orbiting scroll; 
a first back pressure passage that connects a first intermediate pressure chamber in the pair of compression 
a second back pressure passage that connects a second intermediate pressure chamber in the pair of compression 
the second intermediate pressure chamber having a higher pressure than the first intermediate pressure chamber; and 
s is formed in the back pressure chamber assembly or the non-orbiting scroll, wherein a discharge passage that communicates with the capacity variable bypass hole to discharge the bypassed refrigerant to the inner space of the casing is formed in the back pressure chamber assembly or the non-orbiting scroll, and wherein a capacity control valve that selectively opens and closes the discharge passage while being operated in connection with the back pressure control valve is provided in the back pressure chamber assembly or the non- orbiting scroll.
--Claim 9 -- The scroll compressor of claim 8, wherein the intermediate pressure chamber communicating with the differential pressure space is the intermediate pressure chamber communicating with the second back pressure passage.
--Claim 18 -- The scroll compressor of claim 17, wherein first ends of the plurality of back pressure holes communicate with the plurality of intermediate pressure chambers, respectively, and second ends of the plurality of back pressure holes are joined to communicate with the back pressure chamber.
--Claim 20 -- A scroll compressor, comprising: 
a casing in which a sealed inner space is divided into a suction space and a discharge space; 
an orbiting scroll that performs an orbiting movement in the inner space of the casing; 

a back pressure chamber assembly coupled to the non-orbiting scroll to form a back pressure chamber so as to support the non-orbiting scroll toward the orbiting scroll; 
a plurality of back pressure passages that connects intermediate pressure chambers in the pair of compression 
a back pressure control valve configured to selectively open and close the plurality of back pressure passages according to one of a plurality of operation modes including a power operation and a saving operation, wherein first ends of the plurality of back pressure passages communicate with the different intermediate pressure chambers, and second ends of the plurality of back pressure passages are joined to communicate with the back pressure chamber, and wherein the plurality of back pressure passages is located on a straight line in a radial direction of the scroll compressor.
Allowable Subject Matter
Claims 1-6, 8-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the compressor comprising  a back pressure control valve configured to selectively open and close the first back pressure passage and the second back pressure passage according to an operation mode, wherein the back pressure control valve 
Regarding Claim 15:  Claim 15 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “scroll compressor comprising: a plurality of back pressure holes that provides communication with the back pressure chamber, and the plurality of back pressure holes is independently opened and closed by a single valve 9Serial No. 16/292,742Docket No. P-1611 Reply to Office Action of  to control a pressure of the back pressure chamber, and wherein the plurality of back pressure holes is located on a straight line in a radial direction of the scroll compressor  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Regarding Claim 20:  Claim 20 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,640,854 Fogt et al, US Patent Publication 2006/0057009 to Yoo et al, US Patent 6,164,940 to Terauchi et al, US Patent Publication 2006/0140803 to Kim, US Patent 7,651,323 to Hwang et al, US Patent 6,379,123 to Makino et al, US Patent 5,639,225 to Matsuda et al, and US Patent 5,577,897 to Inagaki et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/11/2021